Opinión de conformidad emitida por el
Juez Asociado Señor Hernández Denton.
“Corruption, the most infallible symptom of constitutional liberty.” Edward Gibbon, The Decline and Fall of the Roman Empire.
Uno de los cánceres más perniciosos que puede invadir al Estado moderno es la corrupción gubernamental; es-trangula la voluntad del pueblo y pone en peligro la inte-gridad misma de la democracia. Desvincula y enajena las fuentes de legitimidad del poder del Estado de su acción y efecto. Por esto, nuestro ordenamiento jurídico, con amplia sabiduría, aborrece al funcionario corrupto.
Por otro lado, no debemos olvidar que, en nuestro afán de eliminar la corrupción gubernamental, no podemos des-preciar las garantías constitucionales que protegen a todo ciudadano. Envenena, también, y corroe lo más valioso de nuestro sistema democrático: el ataque desmesurado del Estado a los derechos fundamentales del individuo. Por *860esto, antes de privar a un ciudadano de su propiedad o de su libertad se requiere el fiel cumplimiento con el más ri-guroso debido proceso de ley.
Las controversias de autos requieren que establezcamos un delicado balance entre la protección de los derechos de los individuos y la necesidad de detener y castigar las vio-laciones éticas en que incurren algunos funcionarios públicos. Nos toca, pues, interpretar la Ley de Ética Gu-bernamental de manera tal que se protejan las libertades constitucionales que deben florecer en nuestra democracia, tanto de los actos de corrupción, como de la mano excesi-vamente dura de un gobierno justiciero. La rigurosidad al batallar la corrupción y demás males de nuestra sociedad no se puede tornar en inquisición.
Entendemos que la decisión mayoritaria llega a una so-lución acertada en los casos de autos y, por lo tanto, esta-mos conformes con los Acápites I al V de la misma, que constituyen la Opinión del Tribunal. Además, estamos también conformes con los Acápites VI y VII de la Opinión emitida por la Juez Asociada Señora Naveira de Rodón, las cuales fueron endosadas por una pluralidad de los compa-ñeros Jueces. No obstante, dada la importancia de la Ley de Ética Gubernamental en la realidad social puertorri-queña de hoy en día, hemos decidido suscribir esta Opinión de Conformidad para expresar nuestros criterios sobre las disposiciones de dicha ley que hoy interpreta esta Curia por primera vez.
I— I
La Ley de Ética Gubernamental establece múltiples prohibiciones que limitan la conducta de los funcionarios y empleados públicos. Existen, sin embargo, distintos tipos de sanciones que se pueden imponer al funcionario o em-pleado que viola sus disposiciones. El tipo de sanción a imponerse depende de la manera o modalidad en la cual se *861incurrió en tal violación. Dependiendo de la conducta espe-cífica del funcionario o empleado, puede que proceda una u otra de las distintas sanciones disponibles.
Nos parece crucial, pues, hacer un análisis de los distin-tos tipos de penalidades que se pueden imponer a un fun-cionario que viola las prohibiciones del Art. 3.3(b) de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico (Ley de Etica Gubernamental), 3 L.P.R.A. sec., 1823(b), y lo que se tiene que probar en cada caso para imponerlas. La prohibición establecida en el mencionado Art. 3.3(b), y la interpretación de lo que en este artículo se dispone, es independiente de los distintos tipos de sancio-nes que se pueden imponer por su violación. Cada una de estas sanciones requiere un grado de culpabilidad y/o un procedimiento distinto que corresponda a su nivel de severidad.
Es decir que, al analizar la actuación de un funcionario público, primero se debe decidir si dicha actuación violentó la prohibición establecida en el artículo específico de la Ley de Etica Gubernamental. Si este es el caso, entonces se debe determinar el elemento subjetivo, el grado de culpa-bilidad del funcionario, para así decidir qué sanción, si al-guna, se debe imponer. No toda violación literal de las pro-hibiciones de la ley debe resultar en sanciones, sino sólo aquellas que impliquen cierto grado de culpabilidad. De esta manera se cumple con el claro propósito de la ley: combatir la corrupción, el uso de influencias indebidas y el saqueo de la confianza del pueblo en un gobierno que actúa para el beneficio personal de sus funcionarios, en lugar del beneficio del pueblo.
II
Conforme lo anterior, lo primero que debe determinar la Oficina de Etica Gubernamental en casos como los de au*862tos es si hay una violación literal del citado Art. 3.3(b). Dicho artículo dispone:
Ningún funcionario o empleado público aceptará un empleo o mantendrá relaciones contractuales de negocio, con una persona, negocio o entidad que esté reglamentada por o que haga negocios con la agencia gubernamental para la cual él trabaja cuando el funcionario o empleado público participe en las deci-siones institucionales de la agencia o tenga facultad para deci-dir o influenciar las actuaciones oficiales de la agencia que ten-gan relación con dicha persona, negocio o entidad. 3 L.P.R.A. sec. 1823(b).
Del texto de la prohibición surgen dos de los elementos más importantes que se deben probar al establecer una violación: (1) que el funcionario acepte o mantenga relacio-nes contractuales con una entidad que esté reglamentada o que haga negocios con la agencia, y (2) que el funcionario participe en las decisiones institucionales de la agencia o tenga facultad para decidir o influenciar las actuaciones oficiales de la agencia que tengan relación con dicha entidad. Entendemos que hay tres señalamientos impor-tantes que debemos hacer al respecto.
En primer lugar, debemos recalcar que la interpretación de “relaciones contractuales” que hace la decisión mayori-taria en esta ocasión es amplia y abarcadora. Toda relación contractual cubierta bajo la “doctrina general de contratos según establecida por el Código Civil de Puerto Rico y la jurisprudencia” queda cubierta bajo la prohibición. Véase Opinión del Tribunal emitida por la Juez Asociada Señora Naveira de Rodón, pág. 837. Esto implica que un alcalde de un pueblo pequeño, que compra materiales para hacer me-joras en su casa en la única ferretería del pueblo, estaría violando las prohibiciones del Art. 3.3(b) de la Ley de Etica Gubernamental, supra, si el municipio también compra materiales en esa única ferretería.
De igual manera, en el caso de funcionarios de agencias que regulan ciertas áreas, esta interpretación de la ley im-*863plica que si el Secretario de Salud decide atenderse en un hospital (entidad que el Departamento de Salud regula), estaría violando la prohibición literal del citado Art. 3.3(b). También constituiría una violación a dicho artículo el que el Comisionado de Seguros compre una póliza para asegu-rar su hogar o su automóvil de un agente o compañía re-gulada por la Oficina del Comisionado de Seguros.
Por esto precisamente es que se hace de tan crucial im-portancia que, al momento de imponer sanciones, se re-quiera un grado de culpabilidad de parte del funcionario. De no ser así, se desvirtuaría el propósito claro de la ley (combatir la corrupción), y se podría tornar la misma en un instrumento para la persecución política.
En segundo lugar, se debe recordar que para establecer una violación al citado Art. 3.3(b) se tiene que probar que el funcionario participa en las decisiones de la agencia o tiene facultad para influenciar sus actuaciones. En los ca-sos de autos, la influencia de los alcaldes estaba clara-mente establecida ya que, como menciona la decisión ma-yoritaria, son estos funcionarios los que tienen la facultad de imprimirle efectividad a los contratos del municipio me-diante su firma. En esta ocasión, pues, la determinación de si había facultad para influenciar las decisiones de la agen-cia era de fácil solución. Prevemos, sin embargo, que en otros casos esta interrogante puede ser objeto de un más extendido y riguroso análisis.
Por último, cabe destacar que la prohibición del citado Art. 3.3(b) aplica sólo cuando el funcionario puede influir en decisiones que estén relacionadas a la entidad con la que mantiene relaciones contractuales. De esta manera nos aseguramos que sólo se castigue a aquel funcionario que pueda obtener beneficios a cambio de influencias indebidas. Este tipo de comportamiento, corrupto y antié-tico, es el único que la ley está destinada a castigar.
*864III
Una vez se ha establecido una violación a las prohibicio-nes literales, corresponde determinar el grado de culpabi-lidad en que incurrió el funcionario para así decidir qué sanciones, si algunas, se deben imponer. Luego de analizar detenidamente las disposiciones pertinentes, hemos con-cluido que existen tres tipos de sanciones: (1) sanciones administrativas que provee la Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2201; (2) sanciones civiles que provee la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1828(b), y (3) sanciones penales que provee la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1828(a).(1) Entendemos que cada tipo de sanción responde a un nivel de culpabilidad y/o a un procedimiento distinto.
A. En primer lugar, en cuanto a las sanciones adminis-trativas, la decisión mayoritaria correctamente concluye que se pueden imponer cuando un funcionario viole las prohibiciones del citado Art. 3.3(b)de la Ley de Ética Gu-bernamental y no pueda probar que dicha violación no iba atada a un beneficio económico o a una influencia indebida. Es decir, cuando se prueba que un funcionario con facultad para decidir o influenciar las acciones de la agencia mantuvo relaciones contractuales con una persona, entidad o negocio que la agencia regula, o con el cual mantiene relaciones contractuales, se establece un caso prima facie de violación ética que conlleva sanciones administrativas.
Sin embargo, el funcionario puede presentar como de-fensa afirmativa la ausencia de beneficio económico o in-fluencia indebida. Al proveer esta defensa, nos aseguramos *865que la Ley de Ética Gubernamental sólo se aplique contra aquellos funcionarios corruptos que intenten beneficiarse personalmente de su posición de poder. Como discute y ex-plica muy convincentemente la decisión mayoritaria, éste es el único tipo de conducta que pretende castigar la ley. Entendemos, sin embargo,, que no tiene que haberse mate-rializado el beneficio económico, sino que la intención de beneficiarse o de ejercer influencia indebida es suficiente. No puede constituir una defensa del funcionario malinten-cionado el que su plan sea frustrado antes de que rinda sus frutos podridos.
Cabe recalcar que las sanciones administrativas surgen de las disposiciones de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.(2) Como tal, dichas sanciones están limitadas a $5,000 por cada violación. 3 L.P.R.A. sec. 2201. Esto no impide, sin embargo, que se impongan también las sanciones civiles y penales que provee la Ley de Ética Gubernamental. Id.
B. Por otro lado, al imponer las sanciones civiles que provee la Ley de Ética Gubernamental, es necesario probar que hubo un beneficio económico como resultado de la violación. 3 L.P.R.A. sec. 1828(b)(3).(3) Esto surge del texto claro de la ley, ya que la cuantía de las sanciones es igual al triple del beneficio económico. íd. Si no hubo beneficio, pues, no procede imponer sanciones civiles. A diferencia de *866las sanciones administrativas, estas sanciones civiles sólo se pueden imponer cuando se ha materializado algún be-neficio económico, y su cuantía está atada estrictamente a dicho beneficio. Así, pues, sirven como un cierto tipo de pena de restitución, aun cuando al triplicarse la cuantía también sirvan como medida punitiva.
C. Por último, tenemos las sanciones penales. Enten-demos que el imponer sanciones penales debe requerir, también, que haya habido un beneficio económico indebido. Entendemos, además, que la Ley de Ética Gubernamental exige que se pruebe, como elemento del delito, que la viola-ción del citado Art. 3.3(b) haya sido intencional. El Art. 3.8(a)(1) de dicha ley dispone:
Toda persona qne viole intencionalmente las prohibiciones y disposiciones establecidas en [el Art. 3.3(b)] incurrirá en delito grave y convicta que fuere, será sancionada por cada violación con pena de reclusión por un término fijo de un año o con multa de dos mil ($2,000) dólares; o ambas penas a discreción del tribunal. (Énfasis suplido.) 3 L.P.R.A. sec. 1828(a)(1).
Por lo tanto, el delito tipificado en dicho artículo incluye un elemento subjetivo de intención. Surge claramente del texto de la Ley de Ética Gubernamental que el funcionario que viola el citado Art. 3.3(b) sólo incurre en conducta criminal si lo hace intencionalmente, es decir, si sabe que está manteniendo relaciones contractuales con una persona, en-tidad o negocio a la cual la agencia regula, o con la cual mantiene relaciones contractuales. Por ser la intención uno de los elementos del delito, el peso de probar que dicho elemento subjetivo existió recae sobre el fiscal.
Por otro lado, la ley no menciona explícitamente, al de-finir el delito, la necesidad de probar que hubo un beneficio económico o una influencia indebida. Sin embargo, enten-demos que surge del historial legislativo que la ley estaba destinada a criminalizar conducta corrupta que incluyera este tipo de beneficio indebido. El elemento subjetivo que incluye la Ley de Ética Gubernamental al tipificar el delito *867grave debe requerir una disposición mental corrupta que vaya en busca de un beneficio indebido. Esto constituye un elemento del delito y debe ser probado por el fiscal, más allá de toda duda razonable, en un procedimiento criminal donde el acusado tendrá derecho a juicio por jurado y a todas las demás garantías que exige el debido proceso de ley. Además, el hecho que la Asamblea Legislativa haya requerido prueba de un beneficio económico indebido al im-poner sanciones civiles hace forzoso concluir que dicha prueba debe ser requerida también al imponer sanciones penales que pueden conllevar encarcelamiento, sin benefi-cio de sentencia suspendida, por un delito grave.
Cabe mencionar que queda bajo la discreción de la Ofi-cina de Ética Gubernamental el decidir preliminarmente qué sanciones amerita una violación de la ley. Dicha Ofi-cina no tiene que referir al fiscal toda violación intencional de la ley en la que haya habido un beneficio económico indebido para que se instituya el correspondiente procedi-miento criminal. La Oficina de Ética Gubernamental puede optar, en casos donde haya factores atenuantes, por sólo imponer sanciones administrativas y/o sanciones civiles. Este tipo de discreción, análoga a la discreción de la cual gozan los fiscales al decidir si instar procedimientos criminales, debe servir de saludable balance a la severidad de las sanciones penales establecidas en la ley.
IV

“Nay, but to live


In the rank sweat of an enseaméd bed,


Stewed in corruption, honeying and making love


Over the nasty sty.”

William Shakespeare, Hamlet, Acto 3, Escena 4.
Puerto Rico se ha visto arropado por telarañas de co-rrupción gubernamental que parecen saltar a nuestro paso, inesperadas e inexorables, envolviendo en confusión *868nuestro proceder y deslizándose, macabras, por nuestra piel como las babas del diablo. Ante esta situación tan alar-mante que amenaza la legitimidad misma de nuestros lí-deres electos y la viabilidad de nuestro sistema democrá-tico, se tiene que responder de manera agresiva e implacable. No podemos permitir que se debilite la médula ética de los funcionarios que cimientan nuestro sistema constitucional con su integridad y servicio. Tal descuido podría conllevar una implosión masiva de nuestro ordena-miento democrático.
Sin embargo, no podemos olvidar que también se corroe el tuétano de una democracia cuando el Estado acecha y amenaza las libertades constitucionales de sus individuos. No podemos perder el justo juicio y el sentido común en nuestro afán de imponer orden. No puede haber justicia sin orden, pero mucho menos orden sin justicia. Una salu-dable limpieza de las instituciones públicas del país no puede, bajo ningún concepto, convertirse ni en cruzada despavorida, ni en cacería de brujas, ni en entrampa-miento político.
Como discute la decisión mayoritaria, los casos de autos presentan una situación en la cual se le impusieron sancio-nes administrativas a los Honorables Rafael Cordero Santiago y Ramón Luis Rivera. No se les proveyó a dichos al-caldes una oportunidad de presentar como defensa la ausencia de beneficio económico o influencia indebida. Es-tos casos ilustran las injusticias que se pueden cometer contra funcionarios que inocentemente violan las disposi-ciones literales de la Ley de Ética Gubernamental en el curso regular de sus transacciones como consumidores. Del expediente surge que estos alcaldes no recibieron ningún tipo de beneficio económico indebido ni abusaron de su po-sición de poder. Por lo tanto, sería injusto imponerles san-ciones y someterlos al desprecio público por actos que no reflejan el más mínimo grado de culpabilidad.
*869Coincidimos, además, con el criterio mayoritario con respecto a la inaplicabilidad a los casos ante nos de la doc-trina de amplitud excesiva. Por otro lado, y por los mismos argumentos anteriormente expuestos en cuanto a la inter-pretación del citado Art. 3.3(b), estamos convencidos que la metodología utilizada en la decisión mayoritaria para interpretar el Art. 4.4(12) de La Ley de Etica Gubernamental, 3 L.P.R.A. see. 1834(12), que le provee al funcionario una oportunidad para explicar por qué no incluyó alguna información en el informe que dicho artículo requiere, es la más correcta y sabia. Estamos, pues, conformes con la de-cisión mayoritaria en su totalidad.
— O —

(1) Las sanciones “civiles” provistas por la Ley de Ética Gubernamental son también sanciones de tipo administrativo. Sin embargo, nos referiremos a ellas como sanciones “civiles” para así diferenciarlas de las sanciones administrativas provistas por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.


(2) “Toda violación a las leyes que administran las agencias o a los reglamentos emitidos al amparo de las mismas podrá ser penalizada con multas administrativas que no excederán de cinco mil (5,000) dólares por cada violación.
“En caso de que la ley especial de que se trate sólo provea penalidades crimina-les, el jefe de la agencia, a su opción, podrá radicar una querella administrativa al amparo de esta sección para procesar el caso por la vía administrativa.
“Si la ley especial de que se trate dispone una penalidad administrativa mayor a la que se establece en esta sección, la agencia podrá imponer la penalidad mayor.” 3 L.P.R.A. sec. 2201.


(3) “Toda persona que reciba un beneficio económico como resultado de la viola-ción de este subcapítulo vendrá obligado a pagar al Estado como sanción civil por su incumplimiento una suma equivalente a tres (3) veces el valor del beneficio econó-mico recibido.” 3 L.P.R.A. sec. 1828(b)(3).